Citation Nr: 0028498	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-00 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher disability rating for a low back 
disorder with advanced degenerative disc disease, status post 
lumbar laminectomy at L3-L5, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's degenerative disc disease of the lumbar 
spine is productive of pronounced intervertebral disc 
syndrome with sensory motor peripheral neuropathy of the 
lower extremities with characteristic pain and demonstrable 
muscle spasm, with little intermittent relief. 

3.  The veteran's midline surgical scar, postoperative lumbar 
laminectomy is tender on objective demonstration. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 60 percent disability 
evaluation for a low back disorder with advanced degenerative 
disease, status post lumbar laminectomy at L3-L5, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a 10 percent rating for a midline 
surgical scar, postoperative lumbar laminectomy, have been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Code 7804 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a low back disability is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claim under 38 
U.S.C.A. § 5107(a).  

In a July 1979 rating decision, the RO granted service 
connection for chronic lumbar strain and assigned a 10 
percent evaluation, effective from May 1979.  In a January 
1980 rating decision, the RO granted an increased evaluation 
to 20 percent, effective from December 1979.  The evaluation 
remained unchanged until a May 1996 rating decision, when the 
RO recharacterized the disability as chronic lumbar strain 
with advanced degenerative disc disease and assigned a 40 
percent evaluation, effective from February 1996.  In May 
1997, the veteran applied for an increased evaluation, which 
was denied by the RO in an August 1997 rating, the subject of 
this appeal.

Conservative management of the veteran's back disability 
having failed, in December 1998, the veteran underwent a 
decompressive lumbar laminectomy at L3-L5 due to stenosis of 
the lumbar spine.  In a May 1999 rating decision, the RO 
granted a temporary total rating (TTR) for a period of 
convalescence following his surgery through January 1999, 
recharacterized the disability as chronic lumbar strain with 
advanced degenerative disc disease, status post lumbar 
laminectomy at L3-L5, and assigned a 40 percent evaluation, 
effective from February 1999.  The evaluation has remained at 
40 percent since then.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a noncompensable evaluation shall be 
assigned when the requirement for a compensable evaluation is 
not met.  38 C.F.R. § 4.31.

The Board notes that in evaluating disabilities of the 
musculoskeletal system it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).

The RO assigned a 40 percent evaluation for the veteran's 
lumbosacral strain with degenerative disc disease, under 38 
C.F.R. § 4.71a, Diagnostic Code 5295. According to Diagnostic 
Code 5295, a 40 percent evaluation is assigned for severe 
lumbosacral strain, manifested by listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 40 percent rating is 
the highest rating available under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).

The Board also notes that other potentially applicable 
diagnostic codes include Diagnostic Code 5292, limitation of 
motion of the lumbar spine, and Diagnostic Code 5293, 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (1999).  A 40 percent rating is 
also the maximum evaluation allowed under Diagnostic Code 
5292, which rates severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Diagnostic Code 5293 sets forth the rating criteria for 
intervertebral disc syndrome.  A 40 percent evaluation is 
assigned for severe, recurring attacks.  A 60 percent rating 
requires evidence of pronounced symptomatology, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Botsford Hospital records from November 1992 indicate that 
the veteran was treated for back muscle strain with no spine 
or nerve involvement shown.

VA outpatient treatment records from January 1992 to May 1998 
show that the veteran was treated on several occasions for 
back problems, mostly chronic lower back pain.
 
At a June 1997 VA examination, the veteran complained of a 
constant aching sensation and stated that his legs got numb 
without giving way, when standing.  He said that he had 
claudication, more on the right than on the left, and had 
used a walker for the last three years.  Because of 
neurologic claudication, the veteran said that he had to sit 
down occasionally to make it go away and that private doctors 
were treating him with epidural injections and Darvocet.  
Upon physical examination, he was pushing a walker.  The 
veteran had a lumbosacral spine support that he wore below 
the iliac crest.  There was protective motion and decreased 
range of motion without muscle spasm, percussion deformity, 
myofascitis, fibromyositis, or wasting.  The veteran had a 
superficial 8-cm horizontal laceration in the right mid-
lumbar region, which did not pierce the fascia or the 
muscles.  He flexed to 20 degrees, then to 80 degrees and 
then indirectly over 90 degrees without muscle spasm.  The 
veteran right laterally bent to 38 degrees and left laterally 
bent to 32 degrees.  Rotation was to 20 degrees right and 
left and extension was to 30 degrees.  He had a negative 
straight-leg raising test to over 90 degrees.  Lasegue's sign 
and Patrick's test were negative.  Sacroiliacs and gluteal 
muscles were normal.  There was no trochanteric bursitis.  X-
rays showed generalized degenerative changes throughout, 
degenerative disc disease and likely spinal stenosis at L5-S1 
of a congenital nature.  The sacroiliac joints, pelvis and 
hips were normal.  The examiner opined that the veteran had 
neurologic claudication from spinal stenosis, which was not 
related, caused, aggravated or in any way related to military 
service.  It was a disease of aging and was not related to 
trauma, injury, or deformity.

April and December 1997 statements from a private physician, 
who had been treating the veteran for well over twenty-five 
years, indicated that the veteran had severe pain in his 
upper back on the right, which extended from the 
paravertebral musculature in his right shoulder into his 
right buttock and down to the leg.  The veteran's spine had 
become rod like in mobility.  The physician stated that the 
veteran had longstanding intervertebral disc syndrome and 
that there was marked decreased range of motion of his lower 
extremities and back.
 
At a March 1998 hearing at the RO, the veteran indicated that 
his back disability adversely affected most activities, 
including walking and sleeping; that he was in constant pain; 
and that he was not able to maintain his house or take care 
of anything anymore.  His representative contended that the 
veteran's back condition should have been rated under 
Diagnostic Code 5293 at the 60 percent level. 

At an April 1998 VA neurosurgery clinic evaluation, the 
veteran was able to walk with a regular gait without his cane 
and to get up on his heels and toes.  He had 5/5 strength in 
his upper and lower extremities.  Straight-leg raising was 
negative.  He had no tenderness to palpation over the 
cervical spine and slight over his lumbar spine.  The 
neurologist was concerned that the veteran's stocking-glove 
distribution numbness was related to his diabetes.

At an April 1998 VA examination, the veteran complained of 
constant lower back pain more on the right than the left.  
The pain went down to his right leg, which felt numb at 
times.  The veteran stated that his left thigh also felt numb 
but not the left calf.  He said it had been getting worse for 
the last five years.  The veteran related that he could not 
walk without a cane and had difficulty bending or picking up 
things.  He also complained of pain in the neck and his arm 
going numb.  For pain, the veteran took Darvocet and 
injections of cortisone and B12.  Upon physical examination, 
the veteran walked with a slight forward list of his trunk 
with the help of a cane.  His pelvis was symmetrical and 
there was no scoliosis or kyphosis.  Muscle tone was good and 
there were no muscle spasms.  The veteran complained of pain 
on palpation on the right side of the back.  Flexion was 40 
degrees with pain; backward extension was 15 degrees with 
pain.  Lateral flexion was 15 degrees with pain bilaterally 
and lateral rotation was 0 degrees on both sides.  Both lower 
limbs were negative for any neurological deficiency and 
reflexes were present, but sluggish.  Straight-leg raising 
was 45 degrees on either side with back pain in a supine 
position.  In a sitting position, straight-leg raising was 75 
degrees with pain.  X-rays of the lumbosacral spine showed 
moderate degenerative disc disease with anterior bone spur 
and mild osteoporosis and scoliosis noted. Electromyogram 
(EMG) and nerve conduction studies of both lower extremities 
showed sensory motor peripheral neuropathy of both lower 
extremities without EMG evidence of lumbosacral radiculopathy 
on either side.  A magnetic resonance imaging (MRI) showed a 
small herniated disc at L3-L4 on the right side with very 
minimal neural foraminal stenosis, minimal central stenosis 
at L4-L5 due to osteophyte, and minimal degenerative changes 
of the rest of the disc spaces.  The diagnosis was advanced 
degenerative disc disease of the lumbosacral spine with 
evidence of peripheral neuropathy in both lower extremities 
and no radiculopathy.  The examiner opined that it was as 
likely as not that the veteran's sensory neuropathy of the 
lower extremities was secondary to the degenerative disc 
disease of his lumbosacral spine.  

In a September 1998 addendum, the April 1998 VA spine 
examiner noted that the veteran's lower back range of motion 
was limited to 40 degrees of flexion because of pain with 
additional movement impossible due to pain.  Likewise, 
backward flexion was possible up to 15 degrees without any 
pain with additional movement impossible due to pain.  He 
commented that it was likely that there would be lack of 
endurance following repeated use, but he had no knowledge of 
status during flare-up.     

A December 1998 MRI of the lumbar spine, taken before the 
veteran underwent a decompressive lumbar laminectomy at L3-
L5, revealed severe stenosis at L3-L4 and L4-L5.  On 
discharge after surgery, he had no neurologic deficits.

At a March 1999 VA examination, the veteran complained of 
constant pain in his lower back with pain in his legs and 
reported a burning sensation and tightening up with spasm, 
especially while walking.  He stated that he had a history of 
flare-ups every now and then, after which he had to rest.  
Upon physical examination, the veteran's posture and 
equilibrium were normal.  There was loss of lumbar lordosis 
and tenderness on palpation in the lumbar area.  A 3-inch 
midline surgical scar was 
tender on palpation.  There was spasm of the paravertebral 
muscle and increased muscle tone.  The veteran complained of 
pain in his lower back starting at 10 degrees of flexion 
going up to 40 degrees.  On extension, the veteran complained 
of pain at 0 degrees going up to 10 degrees.  Right and left 
lateral flexion was 0 to 10 degrees with pain, and rotation 
was 0 degrees on both sides with pain on attempted motion.  
Both lower limbs revealed sluggish tendon reflexes.  There 
was dullness near the back of both thighs.  Straight-leg 
raising was 35 degrees on both sides with pain in both 
thighs.  The examiner opined that the veteran would have some 
limitation of motion due to pain during flare-up and that 
there would more likely be lack of endurance because of pain.  
X-rays of the lumbosacral spine showed moderate degenerative 
changes with anterior spur formation between L2 and L3.  
Diagnoses included status post laminectomy lumbar spine with 
degenerative disc disease and sensory motor peripheral 
neuropathy of the lower extremities. 

The relevant medical records, summarized above, show that the 
veteran has consistently complained of back pain since he was 
initially awarded service connection.  His rating was 
increased to 40 percent In a May 1996 rating decision to 
reflect an increase in symptomatology.  The veteran's back 
disability is manifested by severe limitation of motion and 
function due to pain, and complaints of pain, including 
complaints of radiating pain.  The Board finds that these 
symptoms are contemplated in the currently assigned 40 
percent rating under Diagnostic Code 5295 and meet the 
criteria for a 40 percent rating under Diagnostic Code 5292.  
The maximum ratings allowed under these diagnostic codes.

The Board notes that a 50 percent rating is available under 
Diagnostic Code 5289, if there is medical evidence of 
unfavorable ankylosis of the lumbar spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.  However, the evidence of 
record is negative for ankylosis, favorable or unfavorable.  
The Board also notes that there is no X-ray evidence of a 
vertebral fracture, which would support a separate 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5285.

The Board has also considered the veteran's statements of 
record and his hearing testimony.  The nature of the original 
disability has been reviewed, as well as the functional 
impairment, which may be attributed to the veteran's disc 
disease of the lumbar spine and degenerative changes.  As a 
result, the Board finds that the veteran's back disability 
does warrant a higher schedular evaluation.

The Board notes that the more recent medical evidence of 
record reflects sensory motor peripheral neuropathy of the 
lower extremities with characteristic pain and demonstrable 
muscle spasm, with little intermittent relief, and more 
nearly approximates the criteria for a 60 percent rating 
under Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  The Board has also considered 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca, supra, in addition to the 
veteran's complaints of radiating pain, in the Board's 
judgment, the medical evidence as a whole shows pronounced 
disability within the meaning of Diagnostic Code 5293, so as 
to support a 60 percent rating as suggested by his 
representative.  The 60 percent rating under Diagnostic Code 
5293 contemplates the veteran's complaints of pain and 
limitation of motion, and a higher rating is not warranted on 
that basis.  See 38 C.F.R. §§ 4.40. 4.45, VAOPGCPREC 36-97 
and DeLuca, 8 Vet. App. at 202.

However, the Board finds that a separate 10 percent 
evaluation is warranted for a 3-inch midline surgical scar 
from the veteran's recent laminectomy of the lumbar spine.  
Diagnostic Code 7804 appears to be the most appropriate code 
for rating the veteran's service-connected scar.  It 
authorizes a 10 percent disability rating for scars that are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

At a March 1999 VA examination, the examiner observed that 
the veteran had a 3-inch midline scar that was tender on 
palpation.  Although tender, there was no ulceration or 
limitation of function noted by the examiner.  The medical 
evidence clearly shows that the surgical scar is tender.  
Thus, the Board finds that a separate 10 percent evaluation 
under Diagnostic Code 7804 is warranted for a tender scar.  

However, a rating in excess of 10 percent is not assignable 
for the veteran's scar.  Diagnostic Code 7804 does not 
provide for a higher rating.  Id.  While the veteran may be 
rated under Diagnostic Code 7803 for scars that are poorly 
nourished and with repeated ulcerations or under Diagnostic 
Code 7805 based on limitation of function of the part 
affected, they too provide for a maximum 10 percent rating.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805.  Thus, a 
10 percent evaluation, and no more, is warranted for the 
veteran's scar from his laminectomy of the lumbar spine.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected back disability and scar have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

A 60 percent evaluation for a low back disorder of the lumbar 
spine with advanced degenerative disease, status post lumbar 
laminectomy at L3-L5, is granted, subject to the law and 
regulations governing the payment of VA monetary awards.

A 10 percent evaluation for a tender surgical scar, as a 
residual of a laminectomy of the lumbar spine, is granted, 
subject to the law and regulations governing the payment of 
VA monetary awards.
.




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

